Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00168-CR

                                            Edward VARGAS,
                                               Appellant

                                                  v.
                                             The STATE of
                                          The STATE of Texas,
                                                Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR6559
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: May 7, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

           Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part
                                                                                       04-14-00168-CR


of the record under these rules.” TEX. R. APP. P. 25.2(d). On March 27, 2014, we ordered that this

appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by April

28, 2014. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).

Appellant’s counsel has filed a written response agreeing that appellant “has no right of appeal.”

In the absence of an amended trial court certification showing that the appellant has the right of

appeal, rule 25.2(d) requires this court to dismiss this appeal. Accordingly, the appeal is dismissed.


                                                  PER CURIAM


DO NOT PUBLISH




                                                 -2-